Filed 2/17/15 P. v. Jones CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B255693
                                                                        (Super. Ct. No. NA036778-01)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

CHANGA DIA JONES,

     Defendant and Appellant.


                   Changa Dia Jones appeals an order denying his petition for resentencing
under Penal Code section 1170.126 of the Three Strikes Reform Act of 2012 ("the Act").1
(§§ 667, 1170.12, 1170.126; Prop. 36, as approved by voters, Gen. Elec. (Nov. 6, 2012).)
Jones contends the trial court erred when it found he was ineligible for resentencing
under the Act. We affirm.
                              FACTUAL AND PROCEDURAL HISTORY
                   Jones is serving an indeterminate term of 51 years to life under the three
strikes law for convictions that include evading a police officer causing death (Veh.
Code, § 2800.3) and taking a vehicle without the owner's consent. (Id., § 10851, subd.




1
    All statutory references are to the Penal Code unless otherwise stated.
(a).)2 Jones's criminal history includes prior strike convictions for residential burglaries.
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d), 459.)
              In 2012, Jones filed a petition for resentencing as a second-strike offender
under the Act. The trial court denied the petition. It found that Jones is ineligible for
resentencing because one of his current convictions is for a serious felony, evading an
officer causing death.
                                        DISCUSSION
              The order denying Jones's petition for resentencing is appealable. (§ 1237,
subd. (b); Teal v. Superior Court (2014) 60 Cal. 4th 595, 597.)
              Under the three strikes law as it existed before Proposition 36, a defendant
convicted of two prior serious or violent felonies was subject to a sentence of 25 years to
life upon conviction of any third felony. The Act reduces punishment for certain
offenders whose current convictions are not serious or violent. Prisoners who are
currently serving an indeterminate sentence for a third felony conviction, which was not a
serious or violent felony, may seek resentencing as a second strike offender to a
determinate term. (§ 1170.126.) A defendant is not eligible for resentencing under the
Act if his or her current conviction is for a serious or violent felony. (§§ 1170.126, subd.
(e)(1), 667.5, subd. (c), 1192.7, subd. (c).)
              Taking a vehicle without the owner's consent is not a serious or violent
felony. (§§ 667.5, subd. (c), 1170.12, subd. (c).) But evading a police officer causing
death is. (§ 1192.7, subd. (c)(8).) The question whether an inmate is eligible for
resentencing on a qualifying current conviction if he or she also has a disqualifying
current conviction is pending before the California Supreme Court. (In re Machado
(2014) 226 Cal. App. 4th 1044, review granted July 30, 2014, No. S219819.)
              Section 1170.126 is silent on the question. But the Act is "intended to
apply exclusively to persons presently serving an indeterminate term of imprisonment
[under the three strikes law], . . . whose sentence under [the Act] would not have been an

2
 The underlying judgment was the subject of two prior appeals. (People v. Jones (2000)
82 Cal. App. 4th 663; People v. Jones (Sept. 27, 2001, B148740) [nonpub. opn.].)
                                           2
indeterminate life sentence." (§ 1170.126, subd. (a).) Jones's sentence under the Act
would be an indeterminate life sentence because he has a current serious felony.
(§ 1192.7, subds. (c)(8) [any felony in which great bodily injury is inflicted is a "serious
felony"]; Veh. Code, § 2800.3 [flight from police officer causing death or serious bodily
injury].)
              A defendant with a disqualifying current conviction may not benefit from
the resentencing provisions of the Act. This interpretation is consistent with the voters'
intent that the Act excludes "truly dangerous criminals" from the benefits of resentencing.
(Voter Information Guide, Gen. Elec. (Nov. 6, 2012) argument in favor of Prop. 36,
p. 52.)
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.

We concur:



              YEGAN, J.



              PERREN, J.




                                              3
                                William C. Ryan, Judge

                        Superior Court County of Los Angeles

                           ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Noah Hill,
Jessica C. Owen, Deputy Attorneys General, for Plaintiff and Respondent.




                                           4